DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This office action is in response to the amendments filed on 10/22/2021. Claims 1, 5, 6, 16 and 18 are amended. Claims 14 and 21 are canceled. Claims 1-13, 15-20 and 22 are pending and addressed below.

Response to Arguments
Applicant’s arguments regarding claims 1 and 16, filed on 10/22/2021, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made (see rejection below).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 15, 16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Khairkhahan (US Pub No. 2012/0197373) in view of Paulos (US Pub No. 2009/0248029).

    PNG
    media_image1.png
    708
    688
    media_image1.png
    Greyscale















Figures 1-5D) a leadless pacemaker delivery system (100) that includes a handle (508) including a housing (clearly shown in Figure 5A); an attachment mechanism (Figure 4B) including a first tether (422a) coupled to the housing (Paragraphs 0051-0052), and a second tether (422b), wherein the first tether and the second tether have respective tether members (426a, 426b), wherein the tether members have a parallel and a longitudinally aligned position (Figure 4C) when the attachment mechanism is in an engaged state (Paragraphs 0012 and 0026), and wherein the tether members have a parallel and longitudinally offset position (Figure 4B) when the attachment mechanism is in a released state (Paragraphs 0012 and 0049); a drive shaft (shaft of Allen wrench 514 as disclosed in Paragraph 0052 and shown in Figures 5A-5C) (see annotated figure above) operably coupled to the second tether to translate the second tether relative to the first tether within the housing (Paragraph 0052) (Figures 5A-5C); and a torque portion (handle of Allen wrench 514 as disclosed in Paragraph 0052 and shown in Figure 5A) (see annotated figure above) including a release knob (the handle of 514 controls the release of the leadless pacemaker 102 from the delivery system which would be considered a release knob) operably coupled to the housing (clearly shown in Figure 5A) (Paragraph 0052) and rotation of the release knob relative to the housing transmits rotation to the drive shaft to translate the second tether relative to the first tether from the longitudinally aligned position in the engaged state (Figure 4C) to the longitudinally offset position in the released state (Figure 4B) (Paragraph 0052).

Paulos, in the analogous art of rotatable handles during a surgical procedure, teaches (Figure 1) a torque portion (160) having a release knob (proximal portion of 160) and including a distal confine (156), wherein a drive shaft (140) is received within the distal confine (Figure 1) and rotationally fixed to the torque portion such that rotation of the release knob transmits rotation to the drive shaft (Figure 1) (Paragraph 0039).
Since Khairkhahan discloses in Paragraph 0052 that the tether adjustment feature 514 can comprise an Allen wrench but does not disclose how the drive shaft of the Allen wrench is connected to handle of the Allen wrench, then it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Khairkhahan to have the torque portion to include a distal confine, wherein the drive shaft is received within the distal confine and rotationally fixed to the torque portion as taught by Paulos, in order to provide a mechanism to rotationally fix the drive shaft to the torque portion such that the drive shaft can rotate with the torque portion without slipping rotationally (Paulos, Paragraph 0039). [Khairkhahan modified by Paulos as a whole would result in the torque portion to include a distal confine, wherein the drive shaft is received within the distal confine and rotationally fixed to the torque portion]
Khairkhahan, 534b) operably coupling the drive shaft to the second tether (Khairkhahan, Figures 5B-5C) (Paragraph 0052).
Regarding claim 15, Khairkhahan modified by Paulos further discloses wherein the tether members are in a side-by-side arrangement when the attachment mechanism is in the engaged state (Khairkhahan, Figure 4C).
Regarding claim 16, Khairkhahan discloses (Figures 1-5D) a leadless pacemaker system (Figure 1) that includes a leadless pacemaker (102); and a leadless pacemaker delivery system (100) comprising a handle (508) including a housing (clearly shown in Figure 5A); an elongate body (506) distally extending from the handle (Figure 5A); an attachment mechanism (Figure 4B) including a first tether (422a) extending longitudinally through the elongated body and coupled to the housing (Paragraphs 0051-0052), and a second tether (422b) extending longitudinally through the elongated body, wherein the first tether and the second tether have respective tether members (426a, 426b), wherein the tether members have a parallel and a longitudinally aligned position (Figure 4C) when the attachment mechanism is in an engaged state to secure the leadless pacemaker to the elongated body (Paragraphs 0012 and 0026), and wherein the tether members have a parallel and longitudinally offset position (Figure 4B) when the attachment mechanism is in a released state  to release the leadless pacemaker from the elongated body (Paragraphs 0012 and 0049); a drive shaft (shaft of Allen wrench 514 as disclosed in Paragraph 0052 and shown in Figures 5A-5C) (see annotated figure above) operably coupled to the second tether to translate the second tether relative to the first tether within the housing Paragraph 0052) (Figures 5A-5C); and a torque portion (handle of Allen wrench 514 as disclosed in Paragraph 0052 and shown in Figure 5A) (see annotated figure above) including a release knob (the handle of 514 controls the release of the leadless pacemaker 102 from the delivery system which would be considered a release knob) operably coupled to the housing (clearly shown in Figure 5A) (Paragraph 0052) and rotation of the release knob relative to the housing transmits rotation to the drive shaft to translate the second tether relative to the first tether from the longitudinally aligned position in the engaged state (Figure 4C) to the longitudinally offset position in the released state (Figure 4B) (Paragraph 0052).
Khairkhahan fails to disclose the torque portion including a distal confine, wherein the drive shaft is received within the distal confine and rotationally fixed to the torque portion.
Paulos, in the analogous art of rotatable handles during a surgical procedure, teaches (Figure 1) a torque portion (160) having a release knob (proximal portion of 160) and including a distal confine (156), wherein a drive shaft (140) is received within the distal confine (Figure 1) and rotationally fixed to the torque portion such that rotation of the release knob transmits rotation to the drive shaft (Figure 1) (Paragraph 0039).
Since Khairkhahan discloses in Paragraph 0052 that the tether adjustment feature 514 can comprise an Allen wrench but does not disclose how the drive shaft of the Allen wrench is connected to handle of the Allen wrench, then it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Khairkhahan to Paulos, Paragraph 0039). [Khairkhahan modified by Paulos as a whole would result in the torque portion to include a distal confine, wherein the drive shaft is received within the distal confine and rotationally fixed to the torque portion]
Regarding claim 22, Khairkhahan modified by Paulos further discloses wherein the tether members are in a side-by-side arrangement when the attachment mechanism is in the engaged state (Khairkhahan, Figure 4C).


Claims 2, 8, 9, 11, 12, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Khairkhahan (US Pub No. 2012/0197373) in view of Paulos (US Pub No. 2009/0248029) as applied to claims 1 and 16 above, and further in view of Clarke (US Patent No. 5,114,403).
	







    PNG
    media_image2.png
    526
    846
    media_image2.png
    Greyscale


Regarding claims 2 and 17, Khairkhahan modified by Paulos discloses the claimed invention above but fails to disclose a rotation limiter displaceable relative to the torque portion between a first stop and a second stop, wherein the attachment mechanism reaches the released state when the rotation limiter reaches the first stop, and wherein the attachment mechanism reaches the engaged state when the rotation limiter reaches the second stop.
Clarke, in the analogous art of rotatable handles during a surgical procedure, teaches (Figures 1 and 8) a handle assembly (435) (Figure 8) for rotating a torque wire (160) that includes a torque portion (440) including a release knob operably coupled to 470) operably coupled to the torque wire (Col. 6, lines 60-66 and Col. 7, lines 21-34), the drive shaft is rotationally fixed to the torque portion such that rotation of the release knob relative to the housing transmits rotation to the drive shaft (Col. 6, lines 60-66 and Col. 7, lines 21-34) (Figure 8); a rotation limiter (520) displaceable relative to the shaft between a first stop and a second stop (see annotated figure above) (Col. 6, lines 60-66 and Col. 7, lines 21-34) and wherein rotation of the torque portion rotates the rotation limiter such that a first helical thread (540) of the rotation limiter is rotated against a second helical (500) thread of the housing (490) (Col. 6, lines 60-66 and Col. 7, lines 21-34), thereby driving the rotation limiter along the shaft between the first stop and the second stop (Col. 6, lines 60-66 and Col. 7, lines 21-34).
Since Khairkhahan discloses in Paragraph 0052 that the tether adjustment feature 514 can comprise knobs or dials on the handle itself instead of being a completely separate device as shown in Figure 5A, and a user can simply turn the knobs or dials on the handle itself to adjust the length of the tethers, then it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Khairkhahan modified by Paulos to have the torque portion to be on the handle itself which includes a rotation limiter displaceable relative to the torque portion between a first stop and a second stop as taught by Clarke, in order to have the torque portion to be secured on the handle itself so that the torque portion does not get lost during a surgical procedure. [Khairkhahan modified by Paulos and Clarke as a whole would result in a torque portion similar to Clarke to be operably coupled to each of the proximal keys 534a, 534b of Khairkhahan as shown in Figures 5B-5C so that rotation of the torque portions (two torque portions) would result in displacement of the proximal keys 534a, 534b so that the attachment mechanism reaches the released state when the rotation limiter or proximal keys reaches the first stop, and wherein the attachment mechanism reaches the engaged state when the rotation limiter or proximal keys reaches the second stop. The examiner wants to note that since the proximal keys 534a, 534b of Khairkhahan is equivalent to the rotation limiter 520 of Clarke to where they both move distally or proximally as a result of the drive shaft rotating, then modifying the device of Khairkhahan and Paulos with the device of Clarke would be proper]
Regarding claims 8-9 and 19, Khairkhahan modified by Paulos discloses the claimed invention above but fails to disclose wherein the torque portion includes a torque shaft having a transverse cross-section including a non-circular outer surface along which a rotation limiter can slide in displacing relative to the torque shaft between a first stop and a second stop, and wherein the transverse cross-section links the torque shaft and the rotation limiter together to rotate together as a unit and wherein the torque shaft extends through a hole in the rotation limiter, and wherein the hole includes a shape that is a negative of the non-circular outer surface.
Clarke, in the analogous art of rotatable handles during a surgical procedure, teaches (Figures 1 and 8) a handle assembly (435) (Figure 8) for rotating a torque wire (160) that includes a torque portion (440) including a release knob operably coupled to the housing and also, including a drive shaft (470) operably coupled to the torque wire Col. 6, lines 60-66 and Col. 7, lines 21-34), the drive shaft is rotationally fixed to the torque portion such that rotation of the release knob relative to the housing transmits rotation to the drive shaft (Col. 6, lines 60-66 and Col. 7, lines 21-34) (Figure 8); a rotation limiter (520) displaceable relative to the shaft between a first stop and a second stop (see annotated figure above) (Col. 6, lines 60-66 and Col. 7, lines 21-34) and wherein rotation of the torque portion rotates the rotation limiter such that a first helical thread (540) of the rotation limiter is rotated against a second helical (500) thread of the housing (490) (Col. 6, lines 60-66 and Col. 7, lines 21-34), thereby driving the rotation limiter along the shaft between the first stop and the second stop (Col. 6, lines 60-66 and Col. 7, lines 21-34); the torque portion includes a torque shaft (470) having a transverse cross-section including a non-circular outer surface (Col. 6, lines 46-47 and lines 60-66) along which the rotation limiter (520) can slide in displacing relative to the shaft between the first stop and the second stop (Col. 6, lines 60-66 and Col. 7, lines 21-34), but linking the shaft and the rotation limiter together to rotate together as a unit (Col. 6, lines 60-66 and Col. 7, lines 21-34), wherein the shaft extends through a hole (530) in the rotation limiter, the hole including a shape that is a negative of the non-circular outer surface (Col. 6, lines 60-66) [Since the shaft 470 has a non-circular outer surface that engages a non-circular hole of the rotation limiter 520, then this would result in the shaft and the rotation limiter to rotate together as a unit when the torque portion 440 is rotated].
Since Khairkhahan discloses in Paragraph 0052 that the tether adjustment feature 514 can comprise knobs or dials on the handle itself instead of being a completely separate device as shown in Figure 5A, and a user can simply turn Khairkhahan modified by Paulos and Clarke as a whole would result in a torque portion similar to Clarke to be operably coupled to each of the proximal keys 534a, 534b of Khairkhahan as shown in Figures 5B-5C so that rotation of the torque portions (two torque portions) would result in displacement of the proximal keys 534a, 534b so that the attachment mechanism reaches the released state when the rotation limiter or proximal keys reaches the first stop, and wherein the attachment mechanism reaches the engaged state when the rotation limiter or proximal keys reaches the second stop. The examiner wants to note that since the proximal keys 534a, 534b of Khairkhahan is equivalent to the rotation limiter 520 of Clarke to where they both move distally or proximally as a result of the drive shaft rotating, then modifying the device of Khairkhahan and Paulos with the device of Clarke would be proper]
Regarding claims 11-12, Khairkhahan modified by Paulos discloses the claimed invention above but fails to disclose a rotation limiter displaceable relative to the torque portion between a first stop and a second stop, wherein the torque portion includes a torque shaft, and wherein the torque shaft and the rotation limiter include a keyed interface that allows the rotation limiter to slide along the torque shaft in displacing relative to the torque shaft between the first stop and the second stop, and wherein the torque shaft and the rotation limiter rotate together as a unit and wherein the keyed interface includes a non-circular outer transverse cross-section of the torque shaft and a complementary negative surface of the rotation limiter that interfaces with the non-circular outer transverse cross-section of the torque shaft.
Clarke, in the analogous art of rotatable handles during a surgical procedure, teaches (Figures 1 and 8) a handle assembly (435) (Figure 8) for rotating a torque wire (160) that includes a torque portion (440) including a release knob operably coupled to the housing and also, including a drive shaft (470) operably coupled to the torque wire (Col. 6, lines 60-66 and Col. 7, lines 21-34), the drive shaft is rotationally fixed to the torque portion such that rotation of the release knob relative to the housing transmits rotation to the drive shaft (Col. 6, lines 60-66 and Col. 7, lines 21-34) (Figure 8); a rotation limiter (520) displaceable relative to the shaft between a first stop and a second stop (see annotated figure above) (Col. 6, lines 60-66 and Col. 7, lines 21-34) and wherein rotation of the torque portion rotates the rotation limiter such that a first helical thread (540) of the rotation limiter is rotated against a second helical (500) thread of the 490) (Col. 6, lines 60-66 and Col. 7, lines 21-34), thereby driving the rotation limiter along the shaft between the first stop and the second stop (Col. 6, lines 60-66 and Col. 7, lines 21-34); wherein the shaft (470) and the rotation limiter (520) including a keyed interface, wherein the keyed interface includes the shaft having a transverse cross-section including a non-circular outer surface (Col. 6, lines 46-47 and lines 60-66) along which the rotation limiter can slide in displacing relative to the shaft between the first stop and the second stop (Col. 6, lines 60-66 and Col. 7, lines 21-34), but linking the shaft and the rotation limiter together to rotate together as a unit (Col. 6, lines 60-66 and Col. 7, lines 21-34); the keyed interface includes a non-circular outer transverse cross-section of the torque shaft and a complementary negative surface of the rotation limiter that interfaces with the non-circular outer transverse cross-section of the torque shaft (Col. 6, lines 60-66 and Col. 7, lines 21-34).
Since Khairkhahan discloses in Paragraph 0052 that the tether adjustment feature 514 can comprise knobs or dials on the handle itself instead of being a completely separate device as shown in Figure 5A, and a user can simply turn the knobs or dials on the handle itself to adjust the length of the tethers, then it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Khairkhahan modified by Paulos to have the torque portion to be on the handle itself which includes a rotation limiter displaceable relative to the torque portion between a first stop and a second stop, wherein the torque portion includes a torque shaft, and wherein the torque shaft and the rotation limiter include a keyed interface Khairkhahan modified by Paulos and Clarke as a whole would result in a torque portion similar to Clarke to be operably coupled to each of the proximal keys 534a, 534b of Khairkhahan as shown in Figures 5B-5C so that rotation of the torque portions (two torque portions) would result in displacement of the proximal keys 534a, 534b so that the attachment mechanism reaches the released state when the rotation limiter or proximal keys reaches the first stop, and wherein the attachment mechanism reaches the engaged state when the rotation limiter or proximal keys reaches the second stop. The examiner wants to note that since the proximal keys 534a, 534b of Khairkhahan is equivalent to the rotation limiter 520 of Clarke to where they both move distally or proximally as a result of the drive shaft rotating, then modifying the device of Khairkhahan and Paulos with the device of Clarke would be proper]


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Khairkhahan (US Pub No. 2012/0197373) in view of Paulos (US Pub No. 2009/0248029) as applied to claim 1 above, and further in view of Donahue (US Patent No. 5,601,583).
Regarding claim 4, Khairkhahan modified by Paulos discloses the claimed invention above except for a ratchet mechanism and a disk enclosed in the housing, wherein the ratchet mechanism includes a plurality of pawl arms to give feedback when the pawl arms ratchet over a radial edge of the disk.
Donahue, in the analogous art of rotatable handles during a surgical procedure, teaches (Figures 1 and 13-14) a surgical instrument for cutting tissue that includes a ratchet mechanism (Col. 6, lines 40-45) that gives feedback when a torque portion (110) is rotated (Col. 6, lines 35-45), wherein the ratchet mechanism includes fingers or paw arms (94) contacting arcuate surfaces or a radial edge of disk (104) (Figure 13) to provide feedback when the torque portion is rotated (Col. 5, lines 29-35). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Khairkhahan modified by Paulos to have included a ratchet mechanism and a disk enclosed in the housing, wherein the ratchet mechanism includes a plurality of pawl arms to give feedback when the pawl arms ratchet over a radial edge of the disk as taught by Donahue, in order to provide the surgeon with kinesthetic feedback to facilitate the surgical procedure (Donahue, Col. 6, lines 40-45). 

Claim 5-7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Khairkhahan (US Pub No. 2012/0197373) in view of Paulos (US Pub No. 2009/0248029) as applied to claims 1 and 16 above, and further in view of Clarke (US Patent No. 5,114,403) and Sumitro (US Pub No. 2017/0196594).
Regarding claims 5-7 and 18, Khairkhahan modified by Paulos discloses the claimed invention above except for a position indicator configured to indicate when the attachment mechanism is in at least one of the engaged state or the released state (claims 5 and 18), a rotation limiter displaceable relative to the torque portion between a first stop and a second stop, wherein the position indicator includes a cam configuration that interacts with the rotation limiter to indicate when the rotation limiter has reached at least one of the first stop in which the attachment mechanism is in the released state or second stop in which the attachment mechanism is in the engaged state (claim 6) and wherein the position indicator includes at least one of an axially sliding indicator, an electronic binary indicator, or a radially displacing indicator (claim 7).
Clarke, in the analogous art of rotatable handles during a surgical procedure, teaches (Figures 1 and 8) a handle assembly (435) (Figure 8) for rotating a torque wire (160) that includes a torque portion (440) including a release knob operably coupled to the housing and also, including a drive shaft (470) operably coupled to the torque wire (Col. 6, lines 60-66 and Col. 7, lines 21-34), the drive shaft is rotationally fixed to the torque portion such that rotation of the release knob relative to the housing transmits rotation to the drive shaft (Col. 6, lines 60-66 and Col. 7, lines 21-34) (Figure 8); a rotation limiter (520) displaceable relative to the shaft between a first stop and a second stop (see annotated figure above) (Col. 6, lines 60-66 and Col. 7, lines 21-34) and 540) of the rotation limiter is rotated against a second helical (500) thread of the housing (490) (Col. 6, lines 60-66 and Col. 7, lines 21-34), thereby driving the rotation limiter along the shaft between the first stop and the second stop (Col. 6, lines 60-66 and Col. 7, lines 21-34).
Since Khairkhahan discloses in Paragraph 0052 that the tether adjustment feature 514 can comprise knobs or dials on the handle itself instead of being a completely separate device as shown in Figure 5A, and a user can simply turn the knobs or dials on the handle itself to adjust the length of the tethers, then it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Khairkhahan modified by Paulos to have the torque portion to be on the handle itself which includes a rotation limiter displaceable relative to the torque portion between a first stop and a second stop as taught by Clarke, in order to have the torque portion to be secured on the handle itself so that the torque portion does not get lost during a surgical procedure. [Khairkhahan modified by Paulos and Clarke as a whole would result in a torque portion similar to Clarke to be operably coupled to each of the proximal keys 534a, 534b of Khairkhahan as shown in Figures 5B-5C so that rotation of the torque portions (two torque portions) would result in displacement of the proximal keys 534a, 534b so that the attachment mechanism reaches the released state when the rotation limiter or proximal keys reaches the first stop, and wherein the attachment mechanism reaches the engaged state when the rotation limiter or proximal keys reaches the second stop. The examiner wants to note that since the proximal keys 534a, 534b of Khairkhahan is equivalent to the rotation limiter 520 of Clarke to where they both move distally or proximally as a result of the drive shaft rotating, then modifying the device of Khairkhahan and Paulos with the device of Clarke would be proper]
Sumitro, in the analogous art of handles used in surgery, teaches (Figures 1 and 7-9b) a handle (Figure 7) for assisting delivery of an infant that includes a position indicator (134) (Figures 8a-9b) configured to indicate when an inner tube (102) reaches a fully retracted position by having the indicator (134) to pop up into the opening (116) (from the configuration in Figures 8a-8b to the configuration in Figures 9a-9b)  (Paragraphs 0043-0045), wherein the position indicator includes a cam configuration (133) that interacts with the inner tube to indicate when the inner tube has reached its fully retracted positon (Figures 8b and 9b) (Paragraphs 0043-0045) [By the proximal end of the inner tube 102 pushing element 133 of the indicator 134 as the inner tube is being retracted so that the indicator pops up into the opening 116 as shown in Figures 8b and 9b] and wherein the position indicator includes a radially displacing indicator (Figures 8a-9b)  [Since a biaser 135 is used to bias the position indicator 134 outwardly into the opening 116, then this would result in the position indicator 134 to be a radially displacing indicator]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Khairkhahan modified by Paulos and Clarke to have included a position indicator that is a radially displacing indicator as taught by Sumitro, in order to facilitate the surgical procedure by providing the user with Sumitro, Paragraph 0045). [Khairkhahan modified by Paulos, Clarke and Sumitro as a whole would result in the device to include a position indicator that is configured to indicate when the rotation limiter reaches at least one of the first stop or second stop, wherein the position indicator includes a cam configuration that interacts with the rotation limiter to indicate when the rotation limiter has reached at least one of the first stop in which the attachment mechanism is in the release state or second stop in which the attachment mechanism is in the engaged state and wherein the position indicator includes a radially displacing indicator]

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Khairkhahan (US Pub No. 2012/0197373) in view of Paulos (US Pub No. 2009/0248029) and Clarke (US Patent No. 5,114,403) as applied to claim 8 above, and further in view of Hammersmark (US Patent No. 5,352,197).
Regarding claim 10, Khairkhahan modified by Paulos and Clarke discloses the claimed invention above including that the shaft has a non-circular outer surface cross-section (see rejection for claim 8 above) but fails to disclose the cross-section is in the form of one of an ellipse, square, rectangle, trapezoid, diamond, triangle, pentagon, hexagon, or octagon.
Hammersmark, in the analogous art of rotatable handles during a surgical procedure, teaches (Figure 1A) a handle assembly (10) for rotating a torque wire (15) that includes a torque portion (19) including a shaft (12) having a non-circular cross-Col. 3, lines 15-26); a rotation limiter (13) displaceable relative to or slidable along the shaft when the torque portion is rotated (Col. 3, lines 43-51). Since Khairkhahan modified by Paulos and Clarke discloses that the shaft has a non-circular outer surface cross-section but does not disclose the exact shape or cross-section of the shaft, then it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the shaft of Khairkhahan modified by Paulos and Clarke to have included a square cross-section as taught by Hammersmark, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 149 USPQ 47 (CCPA 1966) (MPEP 2144.04). 

Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Khairkhahan (US Pub No. 2012/0197373) in view of Paulos (US Pub No. 2009/0248029) and Clarke (US Patent No. 5,114,403) as applied to claim 11 and 16 above, and further in view of Taylor (US Pub No. 2010/0010512).
Regarding claims 13 and 20, Khairkhahan modified by Paulos and Clarke discloses the claimed invention above including that the shaft has a non-circular outer surface cross-section that extends through a hole in the rotation limiter that is a negative of the non-circular outer surface (see rejection for claim 11 above) but fails to disclose wherein the keyed interface includes a male-female interface including a male feature on one of the shaft or rotation limiter and a female feature on the other of the shaft or rotation limiter, the male feature being received in the female feature.
Figures 1-6) an endoscopic device that includes a shaft (140) (Figure 3) having non-circular cross section (clearly shown Figure 3) that includes a male feature (140c) on the shaft (Figure 3) (Paragraphs 0307-0309) and a female feature (144a) on a rotation limiter (144), the male feature being received in the female feature (Figures 2-3) in order to rotate the shaft and the rotation limiter together as a unit (Paragraphs 0307-0309). Since Khairkhahan modified by Paulos and Clarke discloses that the shaft has a non-circular outer surface cross-section that extends through a hole in the rotation limiter that is a negative of the non-circular outer surface but does not disclose the exact shape or cross-section of the shaft and the hole of the rotation limiter, then it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the shaft and the rotation limiter of Khairkhahan modified by Paulos and Clarke to have included a male-female interface including a male feature on the shaft and a female feature on the rotation limiter, the male feature being received in the female feature as taught by Taylor, since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 149 USPQ 47 (CCPA 1966) (MPEP 2144.04). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 

Claims 1-13, 15-20 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13, 15-20 and 22 of U.S. Patent No. 10,518,095. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are fully contained within the claim of the patent application.

Claims
16/573,904
1
2
3
4
5
6
7
8
9
10
11
12
13
15
16
17
18
19
20
22
Claims
Patent 10,518,095
1
1, 2
3
4
5
6
7
8
9
10
11
12
13
15
16
17
18
19
20
22








Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID JAMIALAHMADI whose telephone number is (571) 270-0172. The examiner can normally be reached on Monday-Friday 7am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/MAJID JAMIALAHMADI/Primary Examiner, Art Unit 3771